IN THE SUPREME COURT OF THE STATE OF DELAWARE

VAUGUEL PIERRE,                              §
                                             §    No. 270, 2021
                Claimant Below,              §
                Appellant,                   §    Court Below—Superior Court
                                             §    of the State of Delaware
                       v.                    §
                                             §    C.A. No: K20A-11-001
PERDUE FARMS,                                §
                                             §
                Employer Below,              §
                Appellee.                    §

                              Submitted: March 9, 2022
                              Decided:   March 11, 2022

Before SEITZ, Chief Justice; VAUGHN and TRAYNOR, Justices.

                                          ORDER
         This 11th day of March, 2022, after careful consideration of the parties’ briefs

and the record on appeal, we affirm the Industrial Accident Board’s November 2,

2020 Decision on Petition to Determine Compensation Due on the basis of and for

the reasons stated in the Superior Court’s August 12, 2021 Opinion and Order.1

         NOW, THEREFORE, IT IS ORDERED that the order of the Industrial

Accident Board and the judgment of the Superior Court are AFFIRMED.

                                                  BY THE COURT:

                                                  /s/ Gary F. Traynor
                                                        Justice




1
    Pierre v. Perdue Farms, 2021 WL 3559430 (Aug. 12, 2021).